                   Case 1:19-cv-09559-AJN Document 100 Filed 06/19/20 Page 1 of 2




Phillip B. Dye, Jr. pdye@velaw.com
Tel +1.713.758.2048 Fax +1.713.615.5766




June 19, 2020

Via ECF

Honorable Alison J. Nathan
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

           Re:        Bouchard Transportation Co., Inc. v. Laurel Shipping LLC et al., 19-cv-09559-AJN—
                      Laurel’s Release of Vessels Per Settlement Agreement

Dear Judge Nathan:

        We represent Laurel Shipping LLC (“Laurel”) in the above-captioned matter and write in regards
to the Notice of Release of Vessels (“NOR”) that Laurel filed on June 15, 2020 (ECF Dkt. No. 99).

         Laurel and Bouchard Transportation Co., Inc. (“Bouchard”) entered into a Settlement Agreement
that required Laurel to release the M/V JANE A. BOUCHARD and M/V EVENING STAR from custody
following their respective arrests. The M/V JANE A. BOUCHARD was released on May 21, 2020 to
Bouchard. After Laurel filed the NOR on June 15, 2020, it emailed counsel for Bouchard and informed
him that the M/V EVENING STAR was released and located at Homeport, 305 Front Street, Staten Island,
NY. As a courtesy, Laurel provided the contact information for the substitute custodian in order to
facilitate a handover of the vessel. Bouchard never contacted the substitute custodian, and since the M/V
EVENING STAR has been released per agreement of both Laurel and Bouchard, Laurel informed the
Homeport Terminal that the M/V EVENING STAR has been released from arrest as of June 15, 2020. As
such, the M/V EVENING STAR is no longer in the custody of Laurel or the substitute custodian (as
substitute for the U.S. Marshal) and accordingly, Laurel, the substitute custodian, and the U.S. Marshal
have no responsibility or liability for or relating to the vessel from and after the time and date of Laurel’s
release.
                                                                Respectfully submitted,

                                                                /s/ Phillip B. Dye, Jr.

                                                                Phillip B. Dye, Jr.

Vinson & Elkins LLP Attorneys at Law                            1001 Fannin Street, Suite 2500
Austin Beijing Dallas Dubai Hong Kong Houston London            Houston, TX 77002-6760
New York Richmond Riyadh San Francisco Tokyo Washington         Tel +1.713.758.2222 Fax +1.713.758.2346 velaw.com
                Case 1:19-cv-09559-AJN Document 100 Filed 06/19/20 Page 2 of 2


                                                                                 Page 2




cc:     All counsel of record via ECF




US 7174595v.1
